Exhibit 10.37B

LIMITED WAIVER TO THE

LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT

LIMITED WAIVER, dated as of February 22, 2012 (this “Waiver”), to the Loan
Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended by the First Amendment to the Loan Arrangement and Reimbursement
Agreement dated as of June 15, 2011 and as further amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Arrangement
Agreement”), between Tesla Motors, Inc. (the “Borrower”) and the United States
Department of Energy (“DOE”). Unless otherwise defined herein, terms defined in
the Arrangement Agreement and used herein shall have the meanings given to them
in the Arrangement Agreement.

WHEREAS, the Borrower has requested that DOE agree to certain limited waivers of
noncompliance with the terms of the Arrangement Agreement, and DOE is willing to
agree to such limited waivers on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Limited Waivers.

(a) Effective as of the Waiver Effective Date (as defined below) and subject to
the conditions set forth in paragraph (b) of this Section 1 below, the
obligation of the Borrower to comply with the following financial covenants set
forth in Section 9.1 of the Arrangement Agreement are hereby waived solely with
respect to the periods indicated below:

(i) The Borrower shall not be required to comply with the Leverage Ratio
covenant set forth in Annex 9.1(d)(i) of the Arrangement Agreement for the
fiscal quarters ending December 31, 2012, March 31, 2013 and June 30, 2013;

(ii) The Borrower shall not be required to comply with the Interest Coverage
Ratio covenant set forth in Annex 9.1(d)(ii) of the Arrangement Agreement for
the fiscal quarters ending December 31, 2012, March 31, 2013 and June 30, 2013;
and

(iii) The Borrower shall not be required to comply with the Fixed Charge
Coverage Ratio covenant set forth in Annex 9.1(d)(iii) of the Arrangement
Agreement for the fiscal quarters ending December 31, 2012, March 31, 2013 and
June 30, 2013.

(b) Such waivers are subject to the condition that, anything set forth in
Section 2.13 of the Arrangement Agreement to the contrary notwithstanding, the
Borrower shall have deposited into the Initial Debt Service Account (x) on or
before



--------------------------------------------------------------------------------

February 29, 2012, an aggregate amount equal to not less than a good faith
estimate by Borrower of the Note Installments and all accrued interest on the
Loans due and payable on the Quarterly Payment Date occurring on December 15,
2012 and (y) on or before October 15, 2012, an aggregate amount equal to not
less than a good faith estimate by Borrower of the Note Installments and all
accrued interest on the Loans due and payable on the Quarterly Payment Dates
occurring on March 15, 2013 and June 15, 2013, it being agreed that (i) the
“Initial Debt Service Requirement” shall be deemed to mean, collectively, an
amount equal to all Note Installments and all accrued interest on the Loans
that, in each case, will become due and payable on the Quarterly Payment Dates
occurring on December 15, 2012, March 15, 2013 and June 15, 2013, and
(ii) amounts credited to the Initial Debt Service Account shall be available to
the Borrower solely to pay the Note Installments and all accrued interest on the
Loans that will become due and payable on the Quarterly Payment Dates occurring
on December 15, 2012, March 15, 2013 and June 15, 2013 (which shall be deemed to
be the “Initial Debt Service Payment Dates”) pursuant to Section 2.13(d) of the
Arrangement Agreement, until such payments have been made in full.

(c) Compliance with Section 1(b) of this Waiver shall be deemed to constitute
compliance by the Borrower with Section 2.13(c) of the Arrangement Agreement.
Any failure of the Borrower to satisfy the requirement to fund the Initial Debt
Service Account as and when set forth in Section 1(b) shall be referred to as a
“Reserve Noncompliance Event” for purposes of this Waiver (it being understood
and agreed that such designation is without prejudice to any other rights and
remedies that DOE may have in connection with any failure of the Borrower to
comply with Section 2.13(c) of the Arrangement Agreement as modified hereby,
including any Default or Event of Default that may occur as a result thereof).
If at any time after the Waiver Effective Date, a Reserve Noncompliance Event
shall have occurred and be continuing, then the waivers set forth in
Section 1(a) shall be of no force or effect.

SECTION 2. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the Waiver Effective Date, no Default or Event of Default has occurred
and is continuing.

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Transaction Documents (other than the representations and
warranties contained in Article 8 of the Note Purchase Agreement) is true and
correct in all material respects on and as of the Waiver Effective Date as if
made on and as of the Waiver Effective Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 3. Effectiveness of this Waiver. This Waiver shall become effective on
the date (the “Waiver Effective Date”) when DOE (i) shall have received copies
of all board, stockholder and other corporate approvals of the Obligors required
for this Waiver, (ii) shall have received duly executed counterparts hereof that
bear the signatures

 

2



--------------------------------------------------------------------------------

of Borrower and any other Obligor appearing on the signature page hereof (it
being agreed that the receipt of duly executed counterparts delivered by
facsimile or electronic transmission in Electronic Format shall be sufficient to
satisfy the requirements of this clause (ii)), and (iii) shall have executed
this Waiver.

SECTION 4. Effect of Waiver.

(a) Except as expressly set forth herein, this Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of DOE under the Arrangement Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Waiver Effective Date, each reference in the Arrangement
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import, and each reference to the “Arrangement Agreement” in any other Loan
Document shall be deemed a reference to the Arrangement Agreement as modified
hereby. This Waiver shall be deemed an amendment to the Arrangement Agreement
pursuant to Section 12.1 of the Arrangement Agreement and constitute a “Loan
Document” for all purposes of the Arrangement Agreement and the other Loan
Documents.

SECTION 5. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Waiver and the transactions contemplated hereby, (b) each of Borrower and the
Guarantors agrees that, notwithstanding the effectiveness of this Waiver, the
Guarantee, the Security Agreement and each of the other Loan Documents continue
to be in full force and effect, (c) each Guarantor confirms its guarantee of the
Guaranteed Obligations (as defined in the Guarantee and which definition, for
clarity, incorporates by reference all Note P Obligations and all Note S
Obligations under the Arrangement Agreement as modified hereby), and each of
Borrower and the Guarantors confirms its grant of a security interest in its
assets as Collateral for the Secured Obligations, all as provided in the Loan
Documents, and (d) each of Borrower and the Guarantors acknowledges that such
guarantee and/or grant continues in full force and effect in respect of, and to
secure, the Secured Obligations.

SECTION 6. Governing Law. THIS WAIVER, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

 

3



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Waiver may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or electronic transmission in
Electronic Format. Each party hereto agrees to deliver a manually executed
original promptly following such facsimile or electronic transmission.

SECTION 8. Headings. Paragraph headings have been inserted in this Waiver as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Waiver and shall not be used in the
interpretation of any provision of this Waiver.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the day
and year first above mentioned.

 

UNITED STATES DEPARTMENT OF ENERGY By:  

/s/ Frances Nwachuku

  Name: Frances Nwachuku   Title:   Director, Portfolio Management  
            Division

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

TESLA MOTORS, INC. By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS NEW YORK
LLC By:   Tesla Motors, Inc., its sole member By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS LEASING,
INC. By:  

/s/ Deepak Ahuja

  Name: Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS MA, INC.
By:  

/s/ Deepak Ahuja

  Name:Deepak Ahuja   Title:  President TESLA MOTORS PA, INC. By:  

/s/ Deepak Ahuja

  Name:Deepak Ahuja   Title:  President NORTHERN NEVADA RESEARCH CO., LLC By:  

/s/ Deepak Ahuja

  Name:Deepak Ahuja   Title:  Chief Financial Officer

[Signature Page to Limited Waiver]